Citation Nr: 1102557	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to May 1974 
with Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In October 2010, the Veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
claims file.

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claim for service connection for a 
low back disability has been received.  Thus, the Board will 
grant this aspect of the Veteran's appeal.  Further, the de novo 
issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2006 rating action, the RO confirmed 
prior denials of service connection for a low back disorder.

2.  The additional evidence received since the August 2006 rating 
action is new and material and raises a reasonable possibility of 
substantiating the claim for service connection for a low back 
disability.  


CONCLUSIONS OF LAW

1.  The August 2006 rating action, which confirmed prior denials 
of service connection for a low back disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the August 
2006 rating action sufficient to reopen the previously denied 
claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, letters were 
sent in April and July 2008 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for the 
prior denial of his claim and of evidence that was needed to 
reopen his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letters also notified the Veteran that evidence 
sufficient to reopen the previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 C.F.R. 
§ 3.156(a).  

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  In this 
case, the Veteran has not been afforded a VA examination.  

However, with respect to the claim to reopen the previously 
disallowed claim for service connection, the Board is granting 
this aspect of the Veteran's appeal.  [The underlying claim for 
service connection is being remanded to the RO, through the AMC, 
to ensure compliance with the duty to assist provisions of the 
VCAA.]  Therefore, in light of the favorable decision to reopen 
the Veteran's claim, herein, the Board finds that any deficiency 
in VA's complying with the VCAA in terms of its duties to notify 
and to assist the Veteran-with regard to whether a reopening of 
the Veteran's claim is warranted-is harmless error.  No useful 
purpose would be served by remanding the appeal to the RO.  

New and Material Evidence

Historically, the Veteran's service connection claim for a low 
back condition was denied in a final unappealed August 2006 
rating action.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2010).  Thereafter, in April 2008, the Veteran filed a 
claim to reopen his service connection claim.  In December 2008, 
the RO reopened and denied the claim.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Although the RO has determined that new and material evidence 
sufficient to reopen previously denied claim for service 
connection for a low back condition has been received, the Board 
is required to address this particular issue in the first 
instance.  The Board has the jurisdiction to address a new and 
material issue and to reach the underlying de novo claim.  If the 
Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material claim 
is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board).  Thus, despite the fact 
that in the present case the RO has already determined that new 
and material evidence has been received sufficient to reopen the 
Veteran's previously denied claim for service connection for a 
low back condition, the Board will proceed, in the following 
decision, to adjudicate this issue on appeal in the first 
instance. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2010).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A decision by the Board or RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA issues 
written notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), the 
Board may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
Here, in August 2006, the RO continued prior denials of service 
connection for a low back disorder on the grounds that there was 
no evidence of record showing that such a disability was related 
to the Veteran's service.  

After the August 2006 determination, and specifically in April 
2008, the Veteran submitted a private medical opinion, from Dr. 
J. B.  This physician opined that the Veteran's chronic back 
problems could have started during active service.  

The Board finds the recently submitted evidence of record "new" 
because it is not duplicative of record.  Additionally, the 
evidence presents a possible positive medical nexus opinion 
regarding the Veteran's low back condition.  This evidence has 
not previously been submitted and is "material" because it 
presents a possible favorable nexus to service and as such, 
raises a reasonable probability of substantiating the Veteran's 
claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that 
new and material evidence has been submitted.  Therefore, the 
claim is reopened.  


ORDER

New and material evidence having been received, the request to 
reopen the claim for service connection for a low back disability 
is granted.  



REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issue on appeal.

In this case, the Veteran contends that he injured his back 
during active duty Reserve service in Panama.  Specifically, he 
reported that he tripped over some vines and had to be evacuated 
to the barracks for 90 days until he could return to the U.S.  He 
testified that he had undergone a prior low back surgery in 1982 
and that the 1996 injury aggravated his prior low back problems.  
He reported current symptoms of chronic low back pain and 
tightness in the legs.

A review of the service treatment records from 1972 to 1974 shows 
no evidence of complaints of or treatment for low back problems.  
However, the Board notes that Veteran has a history of Reserve 
service, from approximately 1974 to 1999, yet these dates have 
not been confirmed, and no Reserve service records have been 
associated with the claims file.  The Board acknowledges that the 
RO made several prior attempts to obtain the Veteran's service 
treatment records, but there is no indication that the RO 
specifically requested treatment records from the Veteran's 
period of Reserve service.  

Additionally, the Veteran's periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) must be 
verified.  In this regard, service connection may be granted for 
disability resulting from either disease or injury incurred in, 
or aggravated while performing, ACDUTRA.  With respect to time 
periods of INACDUTRA, service connection may only be granted for 
injury (and not disease) so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  Only service department 
records can establish if and when a person was serving on active 
duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Accordingly, on remand, an attempt should be 
made to verify the Veteran's periods of ACDUTRA and INACDUTRA and 
to obtain any available service treatment records from those 
periods of reserve service.  

Also, the Board notes that, at the October 2010 hearing, the 
Veteran reported that he is in receipt of Social Security 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that, when VA is on 
notice that there are Social Security Administration (SSA) 
records, it must obtain and consider them.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Therefore, the medical records from SSA pertaining to any 
original award of disability benefits and any continuing award of 
benefits must be requested and associated with the claims file 
before a decision can be issued on his claim.  

Further, as no VA examination has been offered regarding the 
relationship between the Veteran's current low back condition and 
service, a VA examination is needed in order to obtain a complete 
and accurate picture of the Veteran's current low back condition 
and whether such condition is related to service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  More specifically, a VA 
medical opinion is warranted to determine whether a low back 
condition was incurred in or aggravated by service.  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-

connected disability, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidentiary posture as stipulated herein, including 
the Veteran's competent testimony of in-service injury and 
continued pertinent symptoms since then, the Board finds a VA 
examination necessary in order to determine his complete 
disability picture and to determine whether his current low back 
disability is related to service.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA examination must be conducted.  See Colvin v. Derwinski, 
1 Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

Further, in light of the need to remand this aspect of the 
Veteran's appeal for the evidentiary development as discussed 
above, on remand, the RO/AMC should obtain any outstanding, 
relevant treatment records, to include 1982 surgery records and 
all treatment records from the Pine Bluff Chiropractic treatment 
facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate source to obtain the 
Veteran's complete service treatment 
records, to include those documents from 
his Reserve service.  

Additionally, the RO/AMC should verify 
all of the Veteran's actual periods of 
ACDUTRA and INACDUTRA.  

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.  Based on such records, the 
RO/AMC should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Reserves and associate 
the list with the Veteran's claims 
folder.  If no such records are 
available, ask for specific confirmation 
of that fact.  

2.  The RO/AMC should obtain from the 
SSA a copy of any disability 
determination that it has rendered for 
the Veteran and all medical records 
upon which any such decision was based.

3.  The RO/AMC should also obtain and 
associate with the claims folder any 
outstanding relevant treatment records, 
to include 1982 surgery records and 
records from the Pine Bluff 
Chiropractic treatment facility.

4.  After the above directives have been 
completed, the Veteran should be afforded 
a VA examination to determine the nature 
and etiology of low back disability 
diagnosed on examination.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  

For any low back disability diagnosed on 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50% probability or 
greater) that such disability was 
incurred in or aggravated by the 
Veteran's military service.  In answering 
this question, the examiner should 
address the Veteran's 1982 back surgery 
and 1996 low back injury as well as the 
Veteran's assertions regarding the 
nature, severity, and frequency of his 
low back symptoms.  

5.  The RO or AMC should then 
readjudicate the issue of entitlement to 
service connection for a low back 
disability in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


